Citation Nr: 1229364	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for prostate cancer with erectile dysfunction, to include as due to herbicides exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, and awarded a noncompensable rating, effective September 2007, and denied service connection for prostate cancer with erectile dysfunction, to include as due to herbicide exposure.  The Veteran disagreed with the noncompensable rating for bilateral hearing loss and the denial of service connection for prostate cancer, and the current appeals ensued.  

By rating decision of December 2009, the noncompensable initial rating for bilateral hearing loss was increased to 10 percent, effective October 2009.  


The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his May 2012 Travel Board hearing that a withdrawal of this appeal of entitlement to service connection for an initial increased rating for bilateral hearing loss is requested.  

2.  Declassified Department of Defense (DoD) reports show that herbicide agents were used during the Veteran's service at Ubon Royal Thai Air Force Base (RTAFB).  

3.  Based on his credible assertion of serving along the perimeter of Ubon RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  

4.  The Veteran's diagnosed prostate cancer is presumed related to his exposure to herbicide agents while serving in Thailand.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial increased rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  The Veteran's prostate cancer is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his May 2012 Travel Board hearing, the Veteran withdrew the issue of entitlement to an initial increased rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

The Veteran alleges that service connection is warranted for prostate cancer on a presumptive basis.  He maintains that he was exposed to herbicides while stationed at the Ubon RTAFB.  He states that although he was an electronic countermeasures systems repairman, he was randomly selected from his position to fill a crew detailed to build a base perimeter fence.  During that time, they were instructed to clear grass and weeds where other crew personnel had previously sprayed the perimeter.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).  

Here, the Board finds that by extending the Veteran the benefit of the doubt, service connection is warranted.  

The evidence of record establishes that the Veteran was diagnosed with prostate cancer in March 1996.  He contends that the prostate cancer was caused by exposure to herbicides during service.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309(e) (2011).  Prostate cancer is a disease for which presumptive service connection is warranted on the basis of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011). 

The central issue in this case is whether the Veteran was exposed to herbicides during his service.  A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116  (West 2002 & Supp. 2011); 38 C.F.R. § 3.307 (2011).  Here, the Veteran does not contend (and the record does not suggest) that he had service in Vietnam.  As such, a presumption of herbicide exposure based on exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2011).  

Rather, he contends that he was exposed to herbicides during service at Ubon RTAFB, in Thailand.  His personnel records confirm that he served in the United States Air Force at Ubon RTAFB from December 1968 to January 1970.  

The historical evidence of record is not clear in establishing that the Veteran was, in fact, actually exposed to herbicides during his service.  Nonetheless, the Board finds that the evidence is at least in a state of relative equipoise in showing that it is as likely as not that he was exposed to an herbicide at Ubon RTAFB.  

The Veteran testified during a May 2012 Travel Board hearing that he was an electronic countermeasure specialist at Ubon RTAFB.  He indicated that while stationed at Ubon, he was selected from his electronics shop to work on clearing the perimeter around the base of brush and grass.  He stated that there were others also working with them who had backpacks and that they were spraying and also clearing the foliage.  He stated that during this duty, he was not provided any protective gear, gloves, or face mask.  He stated that they performed this duty wearing only their regular fatigues.  He also related that they cleared the perimeter of foliage and built a security fence in an effort to prevent the enemy from planting satchel charges on the aircraft parked on the runway.  

The Veteran's representative submitted a printout from the VA Office of Public Health and Environmental Hazards website indicating that Veterans who served in the U.S. Air Force near the perimeter of the RTAF base at Ubon anytime between February 1961 and May 1975 may have been exposed to herbicides.  In addition, the VA website indicated that "DOD determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides."  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Ubon RTAFB.  The Veteran's personnel records show that he was stationed at Ubon RTAFB during the period that the Veteran has stated he was there.  His performance reports, while stationed in Ubon, indicate that he performed field level maintenance and that he installed electronic warfare on 8th TFW aircraft.  It was noted in one report that he was often called on to assist the flight line section.  It was also noted that he was willing to perform any job he was called upon to perform.  Although he does not allege that his employment on the flight line or working with aircraft exposed him to herbicides, it is important to note that working in this area, would indeed place him near the perimeter of the base.  Although there is no evidence of record that shows that he specifically performed duties of spraying or removing vegetation around the perimeter of the base, his Travel Board testimony was plausible and consistent with his supervisor's statements that he was willing to perform any job he was called upon to perform.  38 U.S.C.A. § 1154(a) . Moreover, his accounting as to the type of duties he performed within the perimeter of Ubon RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include his DD Form 214, that would refute the Veteran's recollections. 

Therefore, based on his credible assertion of serving for a limited period of time along the perimeter of Ubon RTAFB, the CHECO Report detailing the use of herbicides, and the evidence that the herbicides used on air base perimeters in Thailand may have been tactical, the evidence is at least in a state of relative equipoise in showing that the Veteran was as likely as not exposed to an herbicide agent while stationed on the perimeter of the RTAF base in Ubon.  Therefore, the presumption of service connection for prostate cancer attaches.  Service connection for prostate cancer is thereby warranted.  


ORDER

The appeal as to an initial increased rating for bilateral hearing loss is dismissed.  

Service connection for prostate cancer, claimed as due to herbicide exposure, is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


